DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PIXEL CIRCUIT HAVING SUB-PIXELS DRIVING AT DIFFERENT TIME PERIODS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al (U.S. Patent Pub. No. 2017/0047011).

Regarding claim 1, Yoon discloses a pixel circuit (P1 and P2), comprising: 
a first sub-pixel circuit (P1); 
a second sub-pixel circuit (P2), (fig. 2, [0068]); and 
a writing circuit (T2 of pixel P1 and T2 of pixel P2) connected to the first sub-pixel circuit (P1) and the second sub-pixel circuit (P2), wherein the writing circuit is configured to control a data signal (D1) to be coupled to the first sub-pixel circuit (P1) based on a first demultiplexing signal (SO3), and control the data signal to be coupled to the second sub-pixel circuit (P2) according to a second demultiplexing signal (SE3), (fig. 2, [0078 and 0092]).

Regarding claim 2, Yoon discloses wherein an input signal (ELVDD) of the first sub-pixel circuit (P1) is the same as an input signal (ELVDD) of the second sub-pixel circuit (P2); 
wherein the input signal comprises at least one of a first power signal (ELVDD), (fig. 2, [0075-0076]).

Regarding claim 3, Yoon discloses wherein the writing circuit comprises: 
a first thin-film transistor (transistor T2 of pixel P1) coupled to the first sub-pixel circuit (P1) and configured to control the data signal (D1) to be coupled to the first sub-pixel circuit according to the first demultiplexing signal (SOL3), (fig. 2, [0078]); and 
a second thin-film transistor (transistor T2 of pixel P2) coupled to the second sub-pixel circuit (P2) and configured to control the data signal (D1) to be coupled to the second sub-pixel circuit according to the second demultiplexing signal (SEL3), (fig. 2, [0092]); 
wherein the first demultiplexing signal (SO3) is different from the second demultiplexing signal (SE3), (fig. 3, [0078 and 0092]).

Regarding claim 9, Yoon discloses a pixel circuit (P1), comprising: 
a first sub-pixel circuit (P1); and 
a writing circuit (T2) connected to the first sub-pixel circuit (P1) and configured to control a data signal (D1) to be coupled to the first sub-pixel circuit (P1) according to a first demultiplexing signal (SO3), (fig. 2, [0068 and 0078]).

Regarding claim 17, Yoon discloses a driving method of a pixel circuit (P1 and P2), wherein the pixel circuit is provided with a first sub-pixel circuit (P1), a second sub-pixel circuit (P2), and a writing circuit (transistor T2 of pixel P1 and transistor T2 of pixel P2), and the driving method comprises: 
providing a first demultiplexing signal (SO3), a second demultiplexing signal (SE3), a data signal (D1), and a corresponding input signal (ELVDD), wherein the input signal comprises at least one of a first power signal (ELVDD), (fig. 2, [0076, 0078 and 0092]); 
the writing circuit (T2 of P1 and P2) controlling the data signal (D1) to be coupled to the first sub-pixel circuit (P1) according to the first demultiplexing signal (SO3), (fig. 2, [0078]); 
the writing circuit (T2 of P1 and P2) controlling the data signal (D1) to be coupled to the second sub-pixel circuit (P2) according to the second demultiplexing signal (SE3), (fig. 2, [0092]); 
the first sub-pixel circuit (P1) driving a first light-emitting unit (OLED) according to the input signal (ELVDD) to perform a first display operation (periods T10 and T20 during signal SO3), (figs. 2-3, [0088 and 0105]); and 
the second sub-pixel circuit (P2) driving a second light-emitting unit (OLED) according to the input signal (ELVDD) to perform a second display operation (periods T10 and T20 during signal SE3), (figs. 2-3, [0098 and 0105]); 
wherein a frequency of the third scan signal (SO2) is less than a sum of frequencies of the first demultiplexing signal (SO3) and the second demultiplexing signal (SE3), (fig. 3, [0106-0109]).

Regarding claim 18, Yoon discloses wherein the writing circuit (T2) comprises a first writing circuit (T2 of pixel P1) and a second writing circuit (T2 of pixel P2); 
the first writing circuit (T2 of pixel P1) controls the data signal (D1) to be coupled to the first sub-pixel circuit (P1) according to the first demultiplexing signal (SO3), (fig. 2, [0078]); and 
the second writing circuit (T2 of pixel P2) controls the data signal (D1) to be coupled to the second sub-pixel circuit (P2) according to the second demultiplexing signal (SE3), (fig. 2, [0092]).

Regarding claim 19, Yoon discloses wherein a frequency of the first demultiplexing signal (SO3) is the same as a frequency of the second demultiplexing signal (SE3), (fig. 3, [0105]).

Regarding claim 20, Yoon discloses wherein the first demultiplexing signal (SO3) and the second demultiplexing signal (SE3) work at different times, (fig. 3, [0105]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lee et al (U.S. Patent Pub. No. 2017/0069235).

Regarding claim 4, Yoon discloses wherein the first sub-pixel circuit (P1) comprises: 
a driving unit (T1) connected in series to a light-emitting circuit consisting of a first power signal (ELVDD) and a second power signal (ELVSS) and configured to control a current flowing through the light-emitting circuit, (fig. 2, [0076-0077 and 0085]); and 
a compensation unit (T3) coupled to the driving unit (T1) and configured to adjust a potential of a control terminal of the driving unit to a potential of an output terminal of the driving unit according to scan signal SO3, so as to reduce or eliminate a current leakage of the driving unit, (fig. 2, [0079]).

However, Yoon does not mention the compensation unit coupled to the driving unit and configured to adjust a potential of a control terminal of the driving unit to a potential of an output terminal of the driving unit according to a second scan signal.
In a similar field of endeavor, Lee teaches a compensation unit (M4) coupled to the driving unit (M2) and configured to adjust a potential of a control terminal of the driving unit to a potential of an output terminal of the driving unit according to a second scan signal (Sk), so as to reduce or eliminate a current leakage of the driving unit, (fig. 6, [0211-0212 and 0230-0231]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yoon, by specifically providing the compensation unit is driven by the second scan signal, as taught by Lee, for the purpose of having a high resolution driving method, [0007].

Regarding claim 5, Lee discloses wherein the first sub-pixel circuit (PXL) further comprises: 
an initialization unit (M3) connected to the driving unit (M2) and configured to control an initial voltage signal (VINT) to be coupled to the driving unit according to the first scan signal (Sk-1), (fig. 6, [0210]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yoon, by specifically providing the initialization unit connected to the driving unit, as taught by Lee, for the purpose of having a high resolution driving method, [0007]. 

Regarding claim 6, Yoon discloses wherein the first sub-pixel circuit (P1) further comprises: 
a storage unit (Cst) coupled to the driving unit (T1), the initialization unit (T4), and the first power signal (ELVDD), wherein the storage unit is configured to adjust the potential of the control terminal of the driving unit, (fig. 2, [0084 and 0088]).

Regarding claim 7, Yoon discloses wherein the first sub-pixel circuit (P1) further comprises: 
a light-emitting unit (OLED) connected in series to the light-emitting circuit (ELVDD and ELVSS); and 
a light-emitting control unit (T5 and T6) connected in series to the light-emitting circuit (ELVDD and ELVSS) and configured to on-off control the light-emitting unit (OLED) to emit light according to a light-emitting control signal (E3), (figs. 2-3, [0081-0082]).

Regarding claim 8, Lee discloses wherein the first sub-pixel circuit (PXL) further comprises: 
a reset unit (M1) connected to the initial voltage signal (VINT) and an anode of the light-emitting unit (OLED) and configured to control the initial voltage signal (VINT) to be coupled to the anode of the light-emitting unit (OLED) according to a third scan signal (Sk+1) to reset a potential of the anode, (fig. 6, [0234-0235]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yoon, by specifically providing reset unit, as taught by Lee, for the purpose of having a high resolution driving method, [0007]. 

Regarding claim 10, Yoon discloses wherein the first sub-pixel circuit (P1)  comprises: 
a driving transistor (T1), wherein a source of the driving transistor is connected to an output terminal of the writing circuit (T2), (fig. 2, [0077-0078]); and 
a compensation transistor (T3), wherein an input terminal of the compensation transistor is connected to a gate of the driving transistor (T1), an output terminal of the compensation transistor is connected to a drain of the driving transistor (T1), and a control terminal of the compensation transistor is connected to scan signal SO3, (fig. 2, [0079]).
However, Yoon does not mention the compensation transistor is connected to a second scan signal.
In a similar field of endeavor, Lee teaches a compensation transistor (M4), wherein an input terminal of the compensation transistor is connected to a gate of the driving transistor (M2), an output terminal of the compensation transistor is connected to a drain of the driving transistor (M2), and a control terminal of the compensation transistor is connected to a second scan signal (Sk) and configured to adjust a potential difference between the gate and the drain of the driving transistor (M2) according to the second scan signal (Sk) to reduce or eliminate a current leakage of the driving transistor (M2), (figs. 2-3, [0211-0212 and 0230-0231]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yoon, by specifically providing the compensation transistor is connected to the second scan signal, as taught by Lee, for the purpose of having a high resolution driving method, [0007].

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lee and in view of Kim et al (U.S. Patent Pub. No. 2019/0147799).

Regarding claim 11, Yoon discloses wherein the driving transistor (T1) and the compensation transistor (T3) are polysilicon thin film transistor, (fig. 2, [0141]).
However, Yoon in view of Lee does not mention wherein the driving transistor is a polysilicon thin-film transistor, and the compensation transistor is an oxide thin-film transistor.
In a similar field of endeavor, Kim teaches wherein the driving transistor (DT) is a polysilicon thin-film transistor (polysilicon semiconductor TFT), and the compensation transistor (STc) is an oxide thin-film transistor (oxide semiconductor TFT), (fig. 2, [0100]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yoon in view of Lee, by specifically providing the driving transistor and the compensation transistor to be polysilicon and oxide, respectively, as taught by Kim, for the purpose of minimizing a decrease in display quality, [0017].

Regarding claim 12, Lee discloses wherein the first sub-pixel circuit (PXL) further comprises an initialization transistor (M3); 
an input terminal of the initialization transistor (M3) is connected to an initial voltage signal (VINT), a control terminal of the initialization transistor is connected to a first scan signal (Sk-1), and an output terminal of the initialization transistor is connected to the gate of the driving transistor (M2), (fig. 6, [0210]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yoon, by specifically providing the initialization transistor connected to the driving transistor, as taught by Lee, for the purpose of having a high resolution driving method, [0007]. 

Regarding claim 13, Yoon discloses wherein the first sub-pixel circuit (P1) further comprises a storage capacitor (Cst); 
a first end of the storage capacitor (Cst) is connected to a first power signal (ELVDD), and a second end of the storage capacitor (Cst) is connected to the gate of the driving transistor (T1), (fig. 2, [0084 and 0088]).

Regarding claim 14, Yoon discloses wherein the first sub-pixel circuit (P1) further comprises a first light-emitting control transistor (T5), a second light-emitting control transistor (T6), and a light-emitting device (OLED); 
an input terminal of the first light-emitting control transistor (T5) is connected to the first power signal (ELVDD), and an output terminal of the first light-emitting control transistor (T5) is connected to the source of the driving transistor (T1), (fig. 2, [0081]); 
an input terminal of the second light-emitting control transistor (T6) is connected to the drain of the driving transistor (T1), and the light-emitting control signal (E3) is connected to a control terminal of the first light-emitting control transistor (T5) and a control terminal of the second light-emitting control transistor (T6), (fig. 2, [0081-0082]); and 
an anode of the light-emitting device (OLED) is connected to an output terminal of the second light-emitting control transistor (T6), and a cathode of the light-emitting device is connected to a second power signal (ELVSS), (fig. 2, [0082 and 0085]).

Regarding claim 15, Lee discloses wherein the first sub-pixel circuit (PXL) further comprises a reset transistor (M1); 
an input terminal of the reset transistor (M1) is connected to the initial voltage signal (VINT); a control terminal of the reset transistor is connected to a third scan signal (SK+1); and an output terminal of the reset transistor (M1) is connected to the output terminal of the second light-emitting control transistor (M7), (fig. 6, [0234-0235]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yoon, by specifically providing reset transistor, as taught by Lee, for the purpose of having a high resolution driving method, [0007]. 

Regarding claim 16, Kim discloses wherein the initialization transistor (ST3) is an oxide thin-film transistor (oxide semiconductor), (fig. 2, [0079]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yoon in view of Lee, by specifically providing the initialization transistor is an oxide semiconductor, respectively, as taught by Kim, for the purpose of minimizing a decrease in display quality, [0017].

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691